Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         05-JUN-2020
                                                         02:27 PM



                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE SHAREEN W. KAHEAKU, Petitioner.


                         ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the document submitted by
petitioner Shareen W. Kaheaku entitled, “Motion granting writ of
habeas corpus,” which was filed as a petition for writ of habeas
corpus on May 18, 2020, and the record, it appears that
petitioner presents no special reason for this court to invoke
its jurisdiction.    See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d
787, 788 (1976).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied.
          DATED: Honolulu, Hawai#i, June 5, 2020.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson